UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6911



ARTHUR LEE BRANCH,

                                             Plaintiff - Appellant,

          versus

RONNIE INGRAM,     Officer;   DWIGHT   KORNEGAY,
Officer,

                                            Defendants - Appellees,

          and

LENOIR COUNTY SHERIFF DEPARTMENT; KINSTON
POLICE DEPARTMENT; M. BOWEN, Officer,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-94-202-CT-BO)

Submitted:   February 13, 1997          Decided:    February 26, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Arthur Lee Branch, Appellant Pro Se. Kenneth Ray Wooten, WARD &
SMITH, P.A., New Bern, North Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinions and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Branch v. Ingram, No. CA-94-202-CT-BO (E.D.N.C. Feb. 6 &
Aug. 11, 1995; May 31, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                3